McCLELLAN, J.
It is, and always has been, an elementary principle of criminal law, so familiar as not even to require a citation of our own numerous adjudications upon it, that one wlio provokes a difficulty — who by his own wrong contributes to a situation out of which arises a necessity to take the life of another to preserve his own — can not invoke the doctrine of self-defense to justify the homicide he commits in such difficulty — can not plead a necessity to kill which arose from his own wrong. Sexual intercourse with the wife of another is such a wrong, so obviously calculated to bring on a difficulty with the husband, as that the law itself recognizes it as provocation sufficient to reduce the killing of the adulteress and her paramour by the husband, upon detecting them in the act, to manslaughter: a wrong which is an adjudged provocation to homicide on the part of the husband. If, as in the case at bar, the paramour, in order to save his own life from the consequences of the deadly passions of the husband, excited by the wrong of the former, slays the husband, he can in no sense be *43said to have been free from fault in bringing about the mortal rencounter ; the fatal result, to the contrary, is traceable directly to his own wrong, and he can not justify his act by an invocation of the doctrine under which one free from fault and unable to retreat, is authorized to save his own life by destroying that of another.
It is also a too elementary and familiar principle of law to need discussion or reference to authorities, that if one entering upon the commission of a wrongful act has in contemplation that another will or may interfere, with his enterprise, arms himself with a deadly weapon with the intent to take the life of that other should it become necessary to save his own in the course of such interference, and who in fact does take the life of the person so interfering in pursuance of such intent, is guilty of murder in the first degree ; the intent to kill under the conditions contemplated constituting the “formed design” sufficient and necessary in murder, when the circumstances of the act do not justify the design, and the wrongfulness of the act in which the slayer was engaged at the time the necessity to strike arose precluding all justification of the design.
The application of the foregoing principles to the instructions given by the court to the jury demonstrates that if these instructions have any infirmity, it lies in their being too favorable to the appellant.
The charge requested by the defendant was properly refused.-Goldsmith v. State, 105 Ala. 8; Grant v. State, 97 Ala. 35; Miller v. State, 107 Ala. 40.
The court committed no error in its rulings upon the admissibility of evidence.
Affirmed.